Exhibit 10.27

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 22nd day of March, 2004 by and among Aerogen, Inc.,a Delaware
corporation (the “Company”), and the “Investors” named in that certain Purchase
Agreement, dated March 11, 2004, by and among the Company and the Investors (the
“Purchase Agreement”).  Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Purchase Agreement.

 

The parties hereby agree as follows:

 

1.             Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly Controls, is Controlled by, or is under common Control
with, such person.

 

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share, and any securities into which such shares may hereinafter be
reclassified.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Holders” shall mean the Investors, the Lead Investor and any Affiliate or
permitted transferee thereof who is a subsequent holder of any Shares, Warrants
or Registrable Securities.

 

“Investors” shall mean the Investors identified in the Purchase Agreement.

 

“Lead Investor” shall mean Xmark Fund, L.P. and Xmark Fund, Ltd. so long as they
continue to own any Shares, and thereafter, any action or consent required of
the Lead Investor shall be satisfied by a majority of the Holders.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean the shares of Common Stock issuable (i) upon
conversion of the Preferred Stock issued pursuant to the Purchase Agreement,
(ii) issuable as payment-in-kind dividends on the Preferred Stock in accordance
with the terms thereof, (iii) upon the exercise of the Warrants, and (iv) with
respect to or in exchange for Registrable

 

--------------------------------------------------------------------------------


 

Securities; provided, that, a security shall cease to be a Registrable Security
upon sale pursuant to a Registration Statement.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such Registration
Statement.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

2.             Registration.

 

(a)           Registration Statements.

 

(i)            Promptly following the Closing of the purchase and sale of the
Preferred Stock contemplated by the Purchase Agreement (the “Closing Date”), but
in no event after the earlier of (x) ten (10) calendar days after the Second
Closing Date and (y) the 65th calendar day after the First Closing Date (such
earlier date, the “Filing Deadline”), the Company shall prepare and file with
the SEC one Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of Registration Statement as is then
available to effect a registration for resale of the Registrable Securities,
subject to the Requisite Holders’ consent), covering the resale of all of the
Registrable Securities without regard to any limitation on the conversion of
shares of Series A-1 Preferred Stock or exercise of the Warrants and assuming
that all dividends payable on the Preferred Stock pursuant to the term thereof
shall be payment-in-kind dividends.  Such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A.  Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities.  The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Holders and their respective counsel prior
to its filing or other submission.  If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Holder, as liquidated
damages and not as a penalty, in an amount equal to 1.5% of the aggregate amount
invested by such Holder (the amount invested by a Holder shall include the
purchase price of the Shares acquired by such Holder and shall exclude any
amount attributable to the Warrants acquired by such Holder pursuant to the
Purchase Agreement) for each 10-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been filed
for which no Registration Statement is filed with respect to the Registrable
Securities.  Such payments shall be in partial compensation to the Holders, and
shall not constitute the Holders’ exclusive remedy for such events.  Such
payments shall be made to each Holder in cash.  The amounts payable as

 

2

--------------------------------------------------------------------------------


 

liquidated damages pursuant to this paragraph shall be payable in lawful money
of the United States, and amounts payable as liquidated damages shall be paid
within two (2) Business Days of the last day of each such 10-day period during
which the Registration Statement should have been filed for which no
Registration Statement was filed with respect to the Registrable Securities.

 

(ii)           Additional Registrable Securities.  Upon the written demand of
the Lead Investor and upon any change in the “Series A-1 Conversion Price” (as
that term is defined in the Certificate of Designations) or the number of
“Warrant Shares” (as that term is defined in the Warrants) purchasable under the
Warrants such that additional shares of Common Stock become issuable upon
conversion of the outstanding Series A-1 Preferred Stock or exercise of such
Warrants, the Company shall prepare and file with the SEC one or more
Registration Statements on Form S-3 (or, if Form S-3 is not then available to
the Company, on such form of Registration Statement as is then available,
subject to the Requisite Holders’ consent, to effect a registration for resale
of such additional shares of Common Stock (the “Additional Shares”)) covering
the resale of the Additional Shares, but only to the extent the Additional
Shares are not at the time covered by an effective Registration Statement.  Such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A.  Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Additional Shares.  The Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Holders and their counsel prior to its filing or other submission.  If a
Registration Statement covering the Additional Shares is required to be filed
under this Section 2(a)(ii) and is not filed with the SEC within ten (10) days
of the request of any Holder, the Company will make pro rata payments to each
Holder, as liquidated damages and not as a penalty, in an amount equal to 1.5%
of the aggregate amount invested by such Holder (the amount invested by a Holder
shall include the purchase price of the Shares acquired by such Holder and shall
exclude any amount attributable to the Warrants acquired by such Holder pursuant
to the Purchase Agreement) for each 10-day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
filed for which no Registration Statement is filed with respect to the
Additional Shares.  The amounts payable as liquidated damages pursuant to this
paragraph shall be payable in lawful money of the United States, and amounts
payable as liquidated damages shall be paid within two (2) Business Days of the
last day of each such 10-day period during which the Registration Statement
should have been filed for which no Registration Statement was filed with
respect to the Additional Shares.

 

(b)          Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees, but excluding the fees
and disbursements of more than one law firm serving as counsel to the Holders
and one law firm serving as counsel to the Lead Investor, and discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

 

3

--------------------------------------------------------------------------------


 

(c)           Effectiveness.

 

(i)            The Company shall use its best efforts to have the Registration
Statement declared effective not later than the earlier to occur of (x) the
180th day immediately following the Signing Date, (y) the 90th day immediately
following the Second Closing Date, or (z) five (5) Business Days following the
Company’s receipt of a no-review letter from the SEC relating to the
Registration Statement; provided, however, if the Registration Statement is not
declared effective within the time period set forth above, the Company shall
continue to use its best efforts to have the Registration Statement declared
effective as soon as possible thereafter.  If (A) the Registration Statement has
not been declared effective by the earlier of (y) or (z) in the preceding
sentence, or (B) after a Registration Statement has been declared effective by
the SEC, sales cannot be made pursuant to such Registration Statement for any
reason (including, without limitation, by reason of a stop order, or the
Company’s failure to update the Registration Statement), but except as excused
pursuant to subsection (ii) below, then the Company will make pro rata payments
to each Holder, as liquidated damages and not as a penalty, in an amount equal
to 1.5% of the aggregate amount invested by such Holder (the amount invested by
a Holder shall include the purchase price of the Shares acquired by such Holder
and shall exclude any amount attributable to the Warrants acquired by such
Holder pursuant to the Purchase Agreement) for each 10-day period or pro rata
for any portion thereof following the date (1) by which such Registration
Statement should have been effective as described in (A) above had the Company
used its best efforts to have the Registration Statement declared effective or
(2) sales cannot be made pursuant to such Registration Statement after it has
been declared effective as described in (B) above (the “Blackout Period”).  Such
payments shall be in partial compensation to the Holders, and shall not
constitute the Holders’ exclusive remedy for such events.  The Blackout Period
shall terminate upon (x) the effectiveness of the Registration Statement in the
case of (A) above; and (y) the Registration Statement again being available for
sales by the Holders in the case of (B) above.  The amounts payable as
liquidated damages pursuant to this paragraph shall be payable in lawful money
of the United States, and amounts payable as liquidated damages shall be paid
within two (2) Business Days of the last day of each 10-day period following the
commencement of the Blackout Period until the termination of the Blackout
Period.

 

(ii)           For not more than fifteen (15) consecutive days or for a total of
not more than thirty (30) days in any twenty-four (24) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by terminating or suspending effectiveness of any registration
contemplated by this Section 2, if the disclosure of such material non-public
information at the time is not, in the good faith opinion of the Company, in the
best interests of the Company (an “Allowed Delay”); provided, that the Company
shall promptly (a) notify the Holders in writing of the existence of (but in no
event, without the prior written consent of a Holder, shall the Company disclose
to such Holder any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, and (b) advise the Holders in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay.

 

(d)          Underwritten Offering.  If any offering pursuant to a Registration
Statement filed pursuant to Section 2(a) hereof involves an underwritten
offering, the Company

 

4

--------------------------------------------------------------------------------


 

shall have the right to select an investment banker and manager to administer
the offering, which investment banker or manager shall be reasonably
satisfactory to the Requisite Holders.

 

3.             COMPANY OBLIGATIONS.  THE COMPANY WILL USE ITS BEST EFFORTS TO
EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH THE
TERMS HEREOF, AND PURSUANT THERETO THE COMPANY WILL, AS EXPEDITIOUSLY AS
POSSIBLE:

 

(a)           use its best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the date on which all Registrable Securities covered by such
Registration Statement, as amended from time to time, have been sold;

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the period specified in
Section 3(a) and to comply with the provisions of the 1933 Act and the 1934 Act
with respect to the distribution of all Registrable Securities;

 

(c)           provide copies to and permit counsel to the Investors to review
each Registration Statement and all amendments and supplements thereto no fewer
than five (5) days prior to their filing with the SEC and not file any document
to which such counsel reasonably objects within four (4) days following receipt
by such counsel of such Registration Statement and/or amendments and supplements
thereto;

 

(d)          furnish to the Holders and their legal counsel (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be), at least five (5) copies of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder, which in any
event, shall not exceed ten (10) Prospectuses;

 

(e)           in the event the Company selects an underwriter for the offering,
the Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

 

(f)           if required by the underwriter, the Company shall furnish, on the
effective date of the Registration Statement (i) an opinion, dated as of such
date, from independent legal counsel representing the Company for purposes of
such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public

 

5

--------------------------------------------------------------------------------


 

offering, addressed to the underwriter and (ii) a letter, dated such date, from
the Company’s independent certified public accountants in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to the underwriter and the
Holders;

 

(g)          use its reasonable best efforts to prevent the issuance of any stop
order or other suspension of effectiveness and, if such order is issued, obtain
the withdrawal of any such order at the earliest possible moment;

 

(h)          prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the Holders and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions reasonably requested by the Holders and do any and all
other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement;

 

(i)            cause all Registrable Securities covered by a Registration
Statement to be listed on each securities exchange, interdealer quotation system
or other market on which similar securities issued by the Company are then
listed;

 

(j)            immediately notify the Holders, at any time when a Prospectus
relating to the Registrable Securities is required to be delivered under the
1933 Act, upon discovery that, or upon the happening of any event as a result of
which, the Prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and at the
request of any such Holder, promptly prepare and furnish to such Holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; and

 

(k)           otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act and take such
other actions as may be reasonably necessary to facilitate the registration of
the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act (for the purpose of this subsection 3(k),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter).

 

6

--------------------------------------------------------------------------------


 

4.             Due Diligence Review; Information.  The Company shall make
available, during normal business hours, for inspection and review by the
Holders, advisors to and representatives of the Holders (who may or may not be
affiliated with the Holders), and any underwriter participating in any
disposition of Common Stock on behalf of the Holders pursuant to a Registration
Statement or amendments or supplements thereto or any blue sky, NASD or other
filing, all financial and other records, all filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Holders or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Holders and such representatives, advisors and underwriters and their respective
accountants and attorneys to conduct initial and ongoing due diligence with
respect to the Company and the accuracy of such Registration Statement.

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Holders, or to advisors to or representatives of the Holders,
unless prior to disclosure of such information the Company identifies such
information as being material nonpublic information and provides the Holders,
such advisors and representatives with the opportunity to accept or refuse to
accept such material nonpublic information for review.

 

5.             OBLIGATIONS OF THE HOLDERS.

 

(a)           Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least fifteen (15) Business Days
prior to the first anticipated filing date of any Registration Statement, the
Company shall notify each Holder of the information the Company requires from
such Holder if such Holder elects to have any of the Registrable Securities
included in the Registration Statement.  A Holder shall provide such information
to the Company at least five (5) Business Days prior to the first anticipated
filing date of such Registration Statement if such Holder elects to have any of
the Registrable Securities included in the Registration Statement.

 

(b)          Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)           In the event the Company, at the request of the Holders,
determines to engage the services of an underwriter, each such Holder agrees to
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the

 

7

--------------------------------------------------------------------------------


 

managing underwriter of such offering and take such other actions as are
reasonably required in order to expedite or facilitate the dispositions of the
Registrable Securities.

 

(d)          Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event rendering a Registration Statement no
longer effective, such Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities, until the Holder’s receipt of copies of the supplemented
or amended Prospectus filed with the SEC and declared effective and, if so
directed by the Company, the Holder shall deliver to the Company (at the expense
of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Holder’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.

 

(e)           No Holder may participate in any third party underwritten
registration hereunder unless it (i) agrees to sell the Registrable Securities
on the basis provided in any underwriting arrangements in usual and customary
form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions.  Notwithstanding the foregoing, no Holder shall be
required to make any representations to such underwriter, other than those with
respect to itself and the Registrable Securities owned by it, including its
right to sell the Registrable Securities, and any indemnification in favor of
the underwriter by the Holders shall be several and not joint and limited in the
case of any Holder, to the net proceeds received by such Holder from the sale of
its Registrable Securities.  The scope of any such indemnification in favor of
an underwriter shall be limited to the same extent as the indemnity provided in
Section 6(b) hereof.

 

6.             INDEMNIFICATION.

 

(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Holder and their respective Affiliates, officers, directors,
members, employees and agents, successors and assigns, against any losses,
claims, damages or liabilities, joint or several, to which such Holder,
Affiliate, officer, director, member, employee, agent, successor or assign may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
blue sky compliance or based upon written information furnished by the Company
filed in any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iv)
any violation by the Company, or its directors, officers, employees or agents of
any rule or regulation promulgated under the 1933 Act applicable to the Company
or its directors, officers, employees or agents and relating to action or
inaction required of the

 

8

--------------------------------------------------------------------------------


 

Company or any of them in connection with such registration; or (v) any failure
to register or qualify the Registrable Securities included in any such
Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on a Holder’s behalf (the undertaking of any
underwriter chosen by the Company being attributed to the Company) and will
reimburse such Holder, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished in writing by such Holder or any such controlling person specifically
for use in such Registration Statement or Prospectus.

 

(b)          Indemnification by the Holders.  In connection with any
Registration Statement pursuant to the terms of this Agreement, each Holder will
furnish to the Company in writing such information as the Company reasonably
requests concerning such Holder or the proposed manner of such Holder’s
distribution for use in connection with any Registration Statement or Prospectus
and agrees, severally but not jointly, to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its Subsidiaries and its and their
respective directors, officers, employees, shareholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expenses (including reasonable attorney fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement or Prospectus or amendment or supplement thereto. 
In no event shall the liability of a Holder be greater in amount than the
aggregate dollar amount of the proceeds (net of all expenses paid by such Holder
and the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue statement or omission) received by such Holder upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

 

(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon advice of its counsel, a conflict of interest exists between
such person and the indemnifying party with respect to such claims (in which
case, if the person notifies the indemnifying party in writing that such person
elects to employ

 

9

--------------------------------------------------------------------------------


 

separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No indemnifying party will, except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

 

(d)          Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it completely harmless, other than as expressly
specified therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations.  No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a Holder be
greater in amount than the aggregate dollar amount of the proceeds (net of all
expenses paid by such holder and the amount of any damages such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7.             MISCELLANEOUS.

 

(a)           Amendments and Waivers.  This Agreement shall not be amended
except by a writing signed by (i) the Company and (ii) the Requisite Holders. 
The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent to such amendment, action or omission to act, of the
Requisite Holders.

 

(b)          Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 10.4 of the Purchase
Agreement.

 

(c)           Assignments and Transfers by Holders.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Holders and
their respective successors and assigns.  A Holder may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Holder to such
person, provided, that, such Holder complies with all applicable laws thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

 

10

--------------------------------------------------------------------------------


 

(d)          Assignments and Transfers by the Company.  This Agreement shall not
be assigned by the Company without the prior written consent of each Holder,
except that without the prior written consent of the Holders, but after notice
duly given, the Company shall assign its rights and delegate its duties
hereunder to any successor-in-interest corporation, and such
successor-in-interest shall assume such rights and duties, in the event of a
merger or consolidation of the Company with or into another corporation or the
sale of all or substantially all of the Company’s assets.

 

(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g)          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)          Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

(i)            Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof.  Each of the
parties hereto irrevocably

 

11

--------------------------------------------------------------------------------


 

submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  THE COMPANY AND EACH
OF THE HOLDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

[Company Signature Page to Registration Rights Agreement]

 

IN WITNESS WHEREOF, the Company has executed this Agreement or caused its duly
authorized officer to execute this Agreement as of the date first above written.

 

 

The Company:

AEROGEN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

13

--------------------------------------------------------------------------------


 

[Holder Signature Page to Registration Rights Agreement]

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement or caused its
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

IF AN INDIVIDUAL:

IF A CORPORATION, PARTNERSHIP,
TRUST, ESTATE OR OTHER ENTITY:

 

 

 

 

 

 

(Signature)

Print name of entity

 

 

 

 

 

 

By:

 

 

(Printed Name)

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

- an exchange distribution in accordance with the rules of the applicable
exchange;

 

- privately negotiated transactions;

 

- short sales;

 

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

- a combination of any such methods of sale; and

 

- any other method permitted pursuant to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the

 

15

--------------------------------------------------------------------------------


 

list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.  The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or

 

16

--------------------------------------------------------------------------------


 

qualified for sale or an exemption from registration or qualification
requirements is available and is complied with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act.  The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

 

17

--------------------------------------------------------------------------------